
	

113 HR 1867 IH: Better Enforcement for Sexual Assault Free Environments Act of 2013
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1867
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mr. Turner (for
			 himself and Ms. Tsongas) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to make certain
		  improvements in the Uniform Code of Military Justice related to sex-related
		  offenses committed by members of the Armed Forces, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Better Enforcement for Sexual
			 Assault Free Environments Act of 2013 or
			 BE SAFE
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Limitations on convening authority discretion regarding
				court-martial findings and sentence.
					Sec. 3. Mandatory discharge or dismissal for certain
				sex-related offenses under the Uniform Code of Military Justice and trial of
				such offenses by general courts-martial.
					Sec. 4. Elimination of five-year statute of limitations on
				trial by court-martial for additional offenses involving sex-related
				crimes.
					Sec. 5. Consideration of need for, and authority to provide
				for, temporary administrative reassignment or removal of a member on active
				duty who is accused of committing a sexual assault or related
				offense.
					Sec. 6. Victims’ Counsel for victims of sex-related offenses
				committed by members of the Armed Forces and related provisions.
					Sec. 7. Secretary of Defense report on sentencing
				reform.
					Sec. 8. Secretary of Defense report on role of commanders in
				military justice process.
				
			2.Limitations on
			 convening authority discretion regarding court-martial findings and
			 sentence
			(a)Elimination of
			 unlimited command prerogative and discretionParagraph (1) of section 860(c) of title
			 10, United States Code (article 60(c) of the Uniform Code of Military Justice)
			 is amended by striking the first sentence.
			(b)Limitations on
			 discretion regarding court-Martial findingsParagraph (3) of section 860(c) of title
			 10, United States Code (article 60(c) of the Uniform Code of Military Justice)
			 is amended to read as follows:
				
					(3)(A)Action on the findings of a court-martial
				by the convening authority or by another person authorized to act under this
				section is not required.
						(B)If a convening authority or other person
				acts on the findings of a court-martial, the convening authority or other
				person may not—
							(i)dismiss any charge or specification,
				other than a charge or specification for a minor offense, by setting aside a
				finding of guilty thereto; or
							(ii)change a finding of guilty to a charge or
				specification, other than a charge or specification for a minor offense, to a
				finding of guilty to an offense that is a lesser included offense of the
				offense stated in the charge or specification.
							(C)If a convening authority or other person
				acts on the findings to dismiss or change any charge or specification for a
				minor offense, the convening authority or other person shall prepare a written
				explanation of such action. Such written explanation shall be immediately
				provided and made a part of the record of the court-martial at the time the
				action is taken and becomes effective.
						(D)For purposes of this paragraph, the
				convening authority or other person may treat an offense as a minor offense
				only if the sentence adjudged by a court-martial for an offense, or combination
				of offenses, is not more severe than confinement for 30 days, forfeiture of
				two-thirds pay per month for one month, or reduction to the lowest pay grade,
				or some combination thereof. However, a charge or specification of murder,
				rape, sexual assault, rape or sexual assault of a child, or any other offense
				punishable by death may not, under any circumstances, be considered a minor
				offense for purposes of this paragraph, regardless of the adjudged
				sentence.
						.
			(c)Limitations of
			 discretion To modify an adjudged sentence to less than mandatory minimum
			 sentenceSection 860(c) of
			 title 10, United States Code (article 60(c) of the Uniform Code of Military
			 Justice) is amended—
				(1)in paragraph (2),
			 by striking The convening authority and inserting the
			 following:
					
						(B)Except as provided in paragraph (4), the
				convening authority
						;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(4)If a mandatory minimum sentence exists for
				a charge, the convening authority or another person authorized to act under
				this section may not modify an adjudged sentence to reduce the sentence to less
				than the mandatory minimum sentence, except that, upon the recommendation of
				the trial counsel, the convening authority or other person shall have the
				authority to impose a sentence below a level established by statute as a
				minimum sentence so as to reflect the substantial assistance by the accused in
				the investigation or prosecution of another person who has committed an
				offense.
						.
				(d)Explanation for
			 any decision disapproving, commuting, or suspending court-Martial
			 sentenceSection 860(c)(2) of
			 title 10, United States Code (article 60(c)(2) of the Uniform Code of Military
			 Justice), as amended by subsection (c)(1), is further amended—
				(1)by inserting
			 (A) after (2); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(C)If the convening authority or other person
				makes a decision to disapprove, commute, or suspend the sentence in whole or in
				part, the convening authority or such person shall prepare a detailed written
				explanation of such action. Such written explanation shall be immediately
				provided and made a part of the record of the court-martial at the time the
				action is taken and becomes
				effective.
						.
				(e)Conforming
			 amendment to other authority for convening authority To suspend
			 sentenceSection 871(d) of
			 such title (article 71(d) of the Uniform Code of Military Justice) is amended
			 by adding at the end the following new sentence: Paragraphs (2) and (4)
			 of subsection (c) of section 860 of this title (article 60) shall apply to any
			 decision by the convening authority or such person to suspend the execution of
			 any sentence or part thereof under this subsection..
			(f)Effective
			 dateThe amendments made by this section shall take effect 180
			 days after the date of the enactment of this Act and shall apply with respect
			 to findings and sentences of courts-martial reported to convening authorities
			 under section 860 of title 10, United States Code (article 60 of the Uniform
			 Code of Military Justice), as amended by this section, on or after that
			 effective date.
			3.Mandatory discharge or
			 dismissal for certain sex-related offenses under the Uniform Code of Military
			 Justice and trial of such offenses by general courts-martial
			(a)Mandatory
			 discharge or dismissal required
				(1)ImpositionSection 856 of title 10, United States Code
			 (article 56 of the Uniform Code of Military Justice) is amended—
					(A)by inserting
			 (a) before The punishment; and
					(B)by adding at the
			 end the following new subsection:
						
							(b)(1)While a person subject to this chapter who
				is found guilty of an offense specified in paragraph (2) shall be punished as a
				general court-martial may direct, such punishment must include, at a minimum,
				dismissal or dishonorable discharge.
								(2)Paragraph (1) applies to the
				following offenses:
									(A)An
				offense in violation of subsection (a) or (b) of section 920 (article 120(a) or
				(b)).
									(B)Forcible sodomy under section 925 of this
				title (article 125).
									(C)An attempt to commit an offense
				specified in subparagraph (A) or (B) that is punishable under section 880 of
				this title (article
				80).
									.
					(2)Clerical
			 amendments
					(A)Section
			 headingThe heading of such
			 section is amended to read as follows:
						
							856. Art.
				56.Maximum and minimum
				limits
							.
					(B)Table of
			 sectionsThe table of sections at the beginning of subchapter
			 VIII of chapter 47 of such title is amended by striking the item relating to
			 section 856 and inserting the following new item:
						
							
								856. Art 56. Maximum and minimum
				limits.
							
							.
					(b)Jurisdiction
			 limited to general courts-MartialSection 818 of such title (article 18 of
			 the Uniform Code of Military Justice) is amended—
				(1)by inserting
			 (a) before the first sentence;
				(2)in the third
			 sentence, by striking However, a general court-martial and
			 inserting the following:
					
						(b)A general
				court-martial
						;
				and
				(3)by adding at the
			 end the following new subsection:
					
						(c)Consistent with sections 819, 820, and
				856(b) of this title (articles 19, 20, and 56(b)), only general courts-martial
				have jurisdiction over an offense specified in section 856(b)(2) of this title
				(article
				56(b)(2)).
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect 180 days after the date of the enactment of this
			 Act.
			4.Elimination of
			 five-year statute of limitations on trial by court-martial for additional
			 offenses involving sex-related crimes
			(a)Inclusion of
			 additional offensesSection
			 843(a) of title 10, United States Code (article 43(a) of the Uniform Code of
			 Military Justice) is amended by striking rape, or rape of a
			 child and inserting rape or sexual assault, or rape or sexual
			 assault of a child.
			(b)Conforming
			 amendmentSection
			 843(b)(2)(B)(i) of title 10, United States Code (article 43(b)(2)(B)(i) of the
			 Uniform Code of Military Justice) is amended by inserting before the period at
			 the end the following: , unless the offense is covered by subsection
			 (a).
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to an offense covered by section 920(b) or 920b(b) of
			 title 10, United States Code (article 120(b) or 120b(b) of the Uniform Code of
			 Military Justice) that is committed on or after that date.
			5.Consideration of need
			 for, and authority to provide for, temporary administrative reassignment or
			 removal of a member on active duty who is accused of committing a sexual
			 assault or related offense
			(a)In
			 generalChapter 39 of title
			 10, United States Code, is amended by inserting after section 673 the following
			 new section:
				
					674.Temporary
				administrative reassignment or removal of a member on active duty accused of
				committing a sexual assault or related offense
						(a)Guidance for
				timely consideration and actionThe Secretary concerned may provide
				guidance, within guidelines provided by the Secretary of Defense, for
				commanders regarding their authority to make a timely determination, and to
				take action, regarding whether a member of the armed forces serving on active
				duty who is alleged to have committed a sexual assault or other sex-related
				offense covered by section 920, 920a, 920b, or 920c of this title (article 120,
				120a, 120b, or 120c of the Uniform Code of Military Justice) should be
				temporarily reassigned or removed from a position of authority or assignment,
				not as a punitive measure, but solely for the purpose of maintaining good order
				and discipline within the member’s unit.
						(b)Time for
				determinationsA
				determination described in subsection (a) may be made at any time after receipt
				of notification of an unrestricted report of a sexual assault or other
				sex-related offense that identifies the member as an alleged
				perpetrator.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 673 the following
			 new item:
				
					
						674. Temporary administrative reassignment
				or removal of a member on active duty accused of committing a sexual assault or
				related
				offense.
					
					.
			(c)Additional
			 training requirement for commandersThe Secretary of Defense shall provide for
			 inclusion of information and discussion regarding the availability and use of
			 the authority provided by section 674 of title 10, United States Code, as added
			 by subsection (a), as part of the training for new and prospective commanders
			 at all levels of command required by section 585(b) of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 1561
			 note).
			6.Victims’ Counsel for
			 victims of sex-related offenses committed by members of the Armed Forces and
			 related provisions
			(a)Designation and
			 duties
				(1)In
			 generalChapter 53 of title
			 10, United States Code, is amended by inserting after section 1044d the
			 following new section:
					
						1044e.Victims'
				Counsel for victims of sex-related offenses committed by members of the armed
				forces
							(a)Designation;
				purposesUnder regulations
				prescribed by the Secretary of Defense, the Secretary concerned shall designate
				legal counsel (to be known as Victims’ Counsel) for the purpose of
				providing legal assistance to any member of the armed forces, any dependent of
				a member, or any other individual eligible for military legal assistance under
				section 1044 of this title, who is the victim of a sex-related offense,
				regardless of whether the allegation is restricted or unrestricted.
							(b)Types of legal
				assistanceThe types of legal
				assistance contemplated by this subsection may include the following:
								(1)Legal consultation regarding potential
				criminal liability of the victim stemming from or in relation to the
				circumstances surrounding the alleged sex-related offense and the victim’s
				right to seek military defense services.
								(2)Legal consultation
				regarding the Victim Witness Assistance Program (VWAP), including—
									(A)the rights and
				benefits afforded the victim;
									(B)the role of the
				Victim/Witness Advocate or Liaison and what privileges do or do not exist
				between the victim and the Advocate or Liaison; and
									(C)the nature of
				communication made to the Victim/Witness Advocate or Liaison as opposed to
				communication made to the Legal Assistance Attorney.
									(3)Legal consultation
				regarding the potential for civil litigation against other parties (other than
				the Department of Defense).
								(4)Legal consultation
				regarding any proceedings of the military justice process that the victim may
				observe.
								(5)Legal consultation
				regarding the military justice system, including—
									(A)the roles and
				responsibilities of the trial counsel, the defense counsel, and
				investigators;
									(B)any proceedings of
				the military justice process in which the victim may observe or participate as
				a witness or other party;
									(C)the Government’s
				authority to compel cooperation and testimony; and
									(D)the victim’s
				responsibility to testify, and other duties to the court.
									(6)Accompanying the
				victim at any proceedings in connection with the reporting, military
				investigation, and military prosecution of the alleged sex-related
				offense.
								(7)Legal consultation
				regarding—
									(A)services available
				from appropriate agencies or offices for emotional and mental health counseling
				and other medical services;
									(B)eligibility for
				and requirements for obtaining any available military and veteran benefits,
				such as transitional compensation benefits found in section 1059 of this title
				and other State and Federal victims’ compensation programs; and
									(C)the availability
				of, and any protections offered by, civilian and military restraining
				orders.
									(8)Legal consultation
				and assistance in personal civil legal matters in accordance with section 1044
				of this title.
								(9)Such other legal
				assistance as the Secretary concerned may specify under this subsection.
								(c)QualificationsAn
				individual may not be designated as a Victims’ Counsel under this section
				unless the individual is—
								(1)a judge advocate
				or a civilian attorney serving as a legal assistance attorney who is a graduate
				of an accredited law school and is a member of the bar of a Federal court or of
				the highest court of a State; and
								(2)is certified as
				competent to be designated as a Victims’ Counsel by the Judge Advocate General
				of the Armed Force of which the individual is a member.
								(d)Administrative
				responsibilityUnder such regulations as may be prescribed by the
				Secretary concerned, the Judge Advocate General (as defined in section 801(1)
				of this title) under the jurisdiction of the Secretary, and within the Marine
				Corps the Staff Judge Advocate to the Commandant of the Marine Corps, is
				responsible for the establishment and supervision of individuals designated as
				Victims’ Counsel.
							(e)Sex-Related
				offense definedIn this subsection, a sex-related
				offense includes—
								(1)any offense covered by section 920, 920a,
				920b, 920c, or 925 (article 120, 120a, 120b, 120c, or 125 of the Uniform Code
				of Military Justice); or
								(2)an attempt to
				commit an offense specified in a paragraph (1) as punishable under section 880
				of this title (article 80 of the Uniform Code of Military Justice).
								(f)Availability of
				victims’ counselA member of
				the armed forces, or a dependent of a member, or any other individual eligible
				for military legal assistance under section 1044 of this title, who is the
				victim of an alleged sex-related offense shall be provided assistance by a
				Victims’ Counsel upon report of an allegation of a sex-related offense or at
				the time the victim seeks assistance from a Sexual Assault Response
				Coordinator, a Sexual Assault Victim Advocate, a military criminal
				investigator, a victim/witness liaison, a trial counsel, a healthcare provider,
				or any other personnel designated by the Secretary concerned for purposes of
				this subsection. The assistance of a Victims’ Counsel under this subsection
				shall be available to a member or a dependent regardless of whether the member
				or dependent elects unrestricted or restricted reporting of the sex-related
				offense. The member or dependent shall also be informed that the assistance of
				the Victims’ Counsel is an option and may be declined, in whole or in part, at
				any
				time.
							.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1044d the following new item:
					
						
							1044e. Victims' Counsel for victims of
				sexual assault-related offenses committed by members of the armed
				forces.
						
						.
				(3)Conforming
			 amendmentSection 1044(d)(2)(B) of this title is amended by
			 striking and 1044d and inserting 1044d, and
			 1044e.
				(b)Enhanced
			 Training RequirementThe
			 Secretary of each military department, and the Secretary of Homeland Security
			 with respect to the Coast Guard when it is not operating as a service in the
			 Department of the Navy, shall implement, within the guidelines provided by the
			 Secretary of Defense, in-depth and advanced training for all military and
			 civilian attorneys assigned under section 1044 or 1044e of title 10, United
			 States Code, to provide legal assistance to victims of sex-related
			 offenses.
			(c)Secretary of
			 Defense reporting requirement
				(1)Report
			 requiredNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Defense, in
			 coordination with the Secretary of Homeland Security with respect to the Coast
			 Guard, shall submit to the Committees on Armed Services of the Senate and the
			 House of Representatives a report outlining how the Armed Forces have
			 implemented the requirements of section 1044e of title 10, United States Code,
			 as added by subsection (a).
				(2)Additional
			 submission requirementThe
			 report required by paragraph (1) shall also be submitted to the Independent
			 Review Panels established by section 576 of the National Defense Authorization
			 Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1758), and the Joint
			 Services Committee on Military Justice.
				(d)Additional
			 duties for independent review panelThe Independent Review Panel established by
			 section 576(a)(1) of the National Defense Authorization Act for Fiscal Year
			 2013 (Public Law 112–239; 126 Stat. 1758) shall include as part of its duties
			 the following:
				(1)An assessment of the roles,
			 responsibilities, and authorities of the Victims’ Counsel to provide legal
			 assistance to victims of sex-related offenses under section 1044e of title 10,
			 United States Code, as added by subsection (a).
				(2)An assessment of
			 whether the roles, responsibilities, and authorities of the Victims’ Counsel to
			 provide legal assistance to victims of sex-related offenses under such section
			 should be expanded to include legal standing to represent the alleged victim
			 during investigative and military justice proceedings in connection with the
			 prosecution of a sex-related offense.
				7.Secretary of
			 Defense report on sentencing reform
			(a)Reports
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on sentencing guidelines and mandatory minimum
			 sentencing provisions under the Uniform Code of Military Justice.
			(b)Contents of
			 reportThe report required by subsection (a) shall include the
			 following:
				(1)An assessment of
			 the effects of mandatory minimum sentencing provisions under the Uniform Code
			 of Military Justice on the goal of eliminating unwarranted sentencing disparity
			 and other goals of sentencing.
				(2)An assessment of
			 the penalties imposed by the current mandatory minimum sentences in relation to
			 the offenses for which imposed under the Uniform Code of Military
			 Justice.
				(3)A
			 description of the interaction between mandatory minimum sentencing provisions
			 under the Uniform Code of Military Justice and plea agreements.
				(4)An assessment of
			 the appropriateness of statutorily mandated minimum sentencing provisions for
			 additional serious offenses under the Uniform Code of Military Justice.
				(5)An assessment of
			 the advisory sentencing guidelines used in civilian courts and whether it would
			 be advisable to promulgate sentencing guidelines for use in
			 courts-martial.
				(6)Any other
			 information that the Secretary of Defense determines would contribute to a
			 thorough assessment of sentencing guidelines and mandatory minimum sentencing
			 provisions under the Uniform Code of Military Law.
				8.Secretary of
			 Defense report on role of commanders in military justice processNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report containing an assessment of the current role of commanders in the
			 administration of military justice and the investigation, prosecution, and
			 adjudication of offenses under the Uniform Code of Military Justice.
			 Specifically, the Secretary of Defense shall assess the post-trial authority of
			 a commander under section 860 of title 10, United States Code (article 60 of
			 the Uniform Code of Military Justice), as amended by section 2, and include in
			 the report a recommendation regarding whether this authority should be further
			 modified or repealed.
		
